PER Cueiam.
On authority of S. v. Hord, ante 149, we hold that a duly appointed policeman of the City of Charlotte, North Carolina, is an officer of said City within the meaning of G.S. 14-230.
There is nothing in these bills of indictment to indicate the time of the alleged larceny from Belk’s Department Store, except that sometime “during the year of our Lord one thousand nine hundred and sixty-three through 1964,” the defendant failed to discharge his duty by omitting to arrest the named parties. There is nothing to indicate that any officer of Belk’s Department Store caused process to be issued for the arrest of the named parties, or that any officer of Belk’s Store requested the defendant to arrest these parties. Moreover, there is nothing to indicate that the alleged larceny took place in the presence of the defendant officer.
In our opinion, these bills are insufficient to meet the requirements of a valid bill of indictment as set forth in G.S. 15-153 and S. v. Greer, 238 N.C. 325, 77 S.E. 2d 917.
The motion to quash, allowed by the court below, will be upheld for the reasons hereinabove stated.
Affirmed.